


EXHIBIT 10.49

 

[LOGO]

 

HARRY W. LOW

INSURANCE COMMISSIONER

 

March 12, 2002

 

Mr. Jeffrey A. Snider, Chairman

 

 

PAULA Insurance Company

Agreed

 

300 North Lake Avenue, Suite 300

 

 

Pasadena, California 91101

 

 

 

Re:          Letter Agreement of Regulatory Oversight of PAULA Insurance Company

 

Dear Mr. Snider:

 

The Annual Statement filed March 1, 2002 with the California Department of
Insurance (“Department”) has confirmed unfavorable operating trends and
significant deterioration in the statutory surplus of PAULA Insurance Company
(“PAULA”), and shows PAULA to be insolvent as of December 31, 2001.  However,
the Department has also found that PAULA has significant invested assets,
including over $89 million of investments in statutory workers’ compensation
deposits, and the current capability to pay both claims and operating expenses
as those obligations come due.  In addition, the Company has voluntarily
terminated all writing of new or renewal premiums.  In light of those positive
factors and PAULA’s desire to cooperate with the Department in voluntary runoff
of its existing losses, the Department and PAULA have agreed to the following:

 

1.                                       The Department will appoint a Special
Deputy Examiner to provide supervision and regulatory oversight on behalf of the
Commissioner to PAULA.  The Special Deputy Examiner, in consultation with the
Commissioner and his staff, may retain other staff as provided by Insurance Code
Section 733(g) to assist in that supervision and oversight.  Costs for the
retention of the Special Deputy Examiner and any other staff shall be borne by
PAULA.

 

2.                                       PAULA shall not make any payment to, or
engage in any transaction or enter into any agreement directly or indirectly
with its parent company or any affiliated company, without the prior approval of
the Department.  The Department is aware of the existing agreements between
PAULA and its affiliates.  No further payments shall be made under these
agreements until the Department has again reviewed the agreements and
specifically approved them.  Any subsequent amendment or modification of any
agreement shall be subject to prior Departmental approval if the effect of such
modification or amendment would be to materially change the obligations or
rights of PAULA or to increase payments from PAULA to PAULA’s parent company or
affiliated companies under the agreement.

 

300 CAPITOL MALL, SUITE 1700
SACRAMENTO, CALIFORNIA 95814
(916) 492-3500

 

--------------------------------------------------------------------------------


 

3.                                       PAULA shall not make any dividend
payment or other distribution to its parent company without the prior approval
of the Department.

 

4.                                       PAULA shall not make any withdrawal of
monies from its bank accounts, disbursement or payment outside the ordinary
course of business without prior approval by the Department.

 

5.                                       PAULA shall not incur any debt,
obligation or liability for borrowed money not related directly to the ordinary
course of business without prior approval by the Department.

 

6.                                       PAULA shall not write any new or
renewal business of any type without the prior approval of the Department.

 

7.                                       PAULA shall file statutory financial
statements (balance sheet and income statement) on a monthly basis (except for
quarter ending periods of March, June, and September for which PAULA shall
continue to file regular quarterly statements) no later than 45 days following
the month being reported upon.

 

8.                                       PAULA shall file by April 1, 2002, a
detailed business plan which sets forth forecasted premiums earned, losses and
expenses, for year 2002.  The budget forecast shall be in sufficient detail to
allow for monitoring of actual versus planned expenditures.  No later than 45
days following the month being reported upon, PAULA shall file actual results
(in a format approved by the Department) with a comparison to the budgeted
amounts and relevant explanations for material variances.

 

9.                                       PAULA shall not enter into any new
material reinsurance agreement nor amend in any material respect any existing
material reinsurance agreement without prior approval by the Department;
provided, however, PAULA may continue to renew existing reinsurance
arrangements.

 

10.                                 PAULA shall not add any individual who is
not currently a senior executive officer of PAULA, or one of its affiliates, to
the board of directors of PAULA without first notifying the Department.  The
Department reserves the right to require the resignation of members of the board
of directors and senior executive officers of the insurance companies and shall
have the right to prior review and approve any new appointments by PAULA to such
positions.

 

11.                                 PAULA shall not change the terms of any
written plans for remuneration, consulting, deferred compensation or bonus plans
for directors, officers and employees of PAULA without first obtaining the
approval of the Department.  PAULA shall also advise the Department of any such
changes made since December 31, 2002.

 

2

--------------------------------------------------------------------------------


 

12.                                 PAULA shall not enter into any new agreement
nor revise any existing agreement for any form of current or future remuneration
or other compensation, including severance agreements (other than severance
agreements documenting terminations under existing plans, policies and
agreements) for services rendered to PAULA by employees of PAULA, without the
prior approval of the Department. PAULA shall also advise the Department of any
such new agreements entered into or revisions to existing agreements made since
December 31, 2001.

 

13.                                 Other than security interests granted in
connection with repurchase agreements acquired in the ordinary course of
business, PAULA shall not pledge nor assign any of its assets to secure
indebtedness for borrowed money without prior approval by the Department.

 

14.                                 PAULA shall provide to the Department any
additional reports that the Department reasonably determines are necessary to
ascertain the financial condition of PAULA.

 

15.                                 PAULA shall not pay any fees related to the
non-consummation of any material agreement without the consent of the
Department.

 

16.                                 PAULA shall obtain a resolution from the
Board of Directors which consents to the terms of this agreement, and requests
Mr. Jeffrey A. Snider, Chairman of PAULA Insurance Company, to execute the
agreement on its behalf.

 

17.                                 The Department reserves the right to amend
or supplement this agreement, in good faith and at its sole discretion, as
deemed necessary.

 

18.                                 The agreement shall remain in full force and
effect until a) the Department provides written notice to PAULA that it is
released from the obligations required herein or b) the agreement is superceded
by a Department Administrative Order or a Superior Court Order.

 

19.                                 If PAULA breaches this agreement in any
material way, or if the Department, in good faith, determines that the
provisions of this agreement, including any amendments or supplements, are no
longer adequate to protect policyholders from financial hazard, it is hereby
agreed by PAULA and its direct and indirect parent companies that they shall not
oppose appropriate and lawful Department Administrative Orders or Applications
for Superior Court Orders.  PAULA and its direct and indirect parent companies
hereby acknowledge that the Department has no duty to provide prior notice of
such Orders and Applications, except as provided for by law.

 

20.                                 All documents and copies thereof obtained by
or disclosed to the Department pursuant to this agreement shall be kept strictly
confidential by the Department, except that the Department may share such
information and documents with other state regulators pursuant to a
confidentiality agreement.  This provision does not apply to documents already
deemed public by law or regulation, e.g., quarterly financial statements.

 

3

--------------------------------------------------------------------------------


 

Any questions related to this agreement and all filings required by this
agreement should be directed to Norris W. Clark, Deputy Commissioner, Financial
Surveillance, Department of Insurance, 300 South Spring Street, Los Angeles, CA
90013.

 

Sincerely,

 

/s/ Harry W. Low

 

Harry W. Low

 

Insurance Commissioner

 

 

 

Agreed as to all provisions:

 

 

 

/s/ Jeffrey A. Snider

 

Date:

18 March 2002

 

Jeffrey A. Snider

 

Title:

Chairman

 

 

 

 

Agreed as to provision number 18:

 

 

 

PAULA Financial Corporation

 

 

 

 

Date:

18 March 2002

 

/s/ Jeffrey A. Snider

 

 

Name:

Jeffrey A. Snider

 

 

Title:

Chairman

 

 

 

4

--------------------------------------------------------------------------------

